DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/1/21 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
Applicant argues that Custer does not disclose wherein the step of counter flow management is initiated in response to the step of initiating activation of the engine braking mechanism. Examiner respectfully disagrees. Custer states (col 6, ln 32 – 39) (emphasis added):
When engine brake 20 is turned on by engine brake control 40 in FIG. 1, the engine brake control signal also energizes solenoid 120 (best seen in FIGS. 4 and 6). When thus energized, solenoid 120 acts through pin 122 to push ball 116 to the right in FIG. 4, thereby allowing gas from intake manifold 8 to flow through passageways 112 and 114 into passageways 124 and 126 (see especially FIG. 5). 
Additionally, further evidence has been cited in the rejections below to demonstrate that such a feature would have been obvious to include in the system of Custer.
With respect to claims 15 and 16, Applicant argues that these rejections were based on conclusory statements. While Examiner does not concede this characterization, further elaboration has been made to the rejections of these claims below, to ensure the office’s position is clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, and 11 – 16 are rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Custer (US 5,437,156) [in view of Yang (US 7,565,896)] [in view of Faletti et al. (US 6,148,793)] in view of Yang et al. (US 2019/0072012).
In re claim 1, Custer discloses a method for controlling counter flow* and pressure in an intake flow path of an internal combustion engine during an engine braking operation, the internal combustion engine comprising 
at least one cylinder (col 4, ln 41), 
an intake flow path (fig 1: 8 (including portion to 100)) communicating with the at least one cylinder, 
at least one intake valve (col 4, ln 14) disposed in the intake flow path, 
an exhaust flow path (12) communicating with the at least one cylinder and 
at least one exhaust valve (col 4, ln 16) disposed in the exhaust flow path, 
the method comprising:
deactivating main event motion of the at least one exhaust valve** (col 4, ln 29 – 37); 
initiating activation of an engine braking mechanism associated with the at least one exhaust valve to perform a braking operation (col 4, ln 29 – 37), 
the initiating step causing an initial transient state of the engine braking mechanism, during which the engine braking mechanism is not yet capable of causing braking motion of the least one exhaust valve, and thereafter a steady state of the engine braking mechanism, during which the engine brake mechanism is ready to perform engine braking; 
(It is apparent that these states are produced at least due to the fact that the engine braking mechanism of Custer is a hydraulic one (col 4, ln 45 – 52), which is common.)
in response to*** the step of initiating activation of the engine braking mechanism, initiating a step of counterflow* management (col 6, ln 16 – 44; especially ln 32 – 39) and thereby managing counterflow in the intake flow path with at least one airflow management device (100) disposed in at least one of the intake flow path or the exhaust flow path (col 6, ln 16 – 24), to thereby prevent excessive pressure in the at least one cylinder that would otherwise occur during the transient state of the engine brake mechanism. 
* Regarding the limitation, “counter flow”: Custer does not explicitly discuss controlling “counter flow”. However, the disclosed strategy would necessarily perform this feature at least to some degree, as the pressure relief operations performed via the pressure relief system (100) will necessarily affect the counter flow in the intake path.
** Regarding the limitation, “deactivating main event motion of the at least one exhaust valve”: 
Custer discloses an engine braking mode which works, in principle, as described in the background section therein (col 1, ln 16 – 40). Essentially, it allows the engine to compress gas, but then releases the compressed gas before the engine can recover that work. It is apparent that such an operation includes deactivating the main event motion of exhaust valves as that is how this effect is realized. To be clear, the main event motion of exhaust valves would generally allow the engine to release gas without compressing it. Deactivating that motion allows for the “gas compressor” (col 1, ln 40) effect to be realized.
As evidence to this position, Yang (US 7,565,896) is presented, which discloses, “Two stroke compression release engine braking presupposes deactivation of the conventional main exhaust valve event 300 during engine braking” (col 8, ln 30 – 32). Notably, Yang (‘896) further discloses that four stroke engine braking conventionally leaves out the main event motion of the exhaust valve as well, as follows: “Conventional four stroke compression release engine braking may be provided by selectively providing only the main intake valve event 200, and the compression release event 400 and BGR event 430” (col 8, ln 1 – 4).
Accordingly, insofar as Custer may be considered silent as to this feature, it would have been obvious to one having ordinary skill in the art at the time the instant application was filed to modify the system of Custer by deactivating main event motion of the at least one exhaust valve, as is suggested therein and further taught by Yang (‘896), as it is a known technique at least for achieving desirably effective engine braking and thus is within the capability of one having ordinary skill.
*** Regarding the limitation, “in response to the step of initiating activation of the engine braking mechanism, initiating a step of counterflow management”: See above (Response to Arguments). Additionally, Faletti discloses a similar system wherein intake and/or exhaust manifold pressure (counterflow management) is controlled in response to an engine braking mode being initiated (col 6, ln 35 – 41).
It would have been obvious to one having ordinary skill in the art at the time the instant application was filed to modify the proposed system by providing wherein the step of counter flow management is initiated in response to the step of initiating activation of the engine braking mechanism, as taught by Faletti, as it is a known technique at least for ensuring optimal pressure, and thus is within the capability of one having ordinary skill.
Custer is silent as to:
a 1.5 stroke or 2.0 stroke high power density braking operation.
However, 1.5 or 2.0 high power density braking operations are known for such engine braking operations, and thus it would have been obvious to provide as much in the system of Custer. For example, see Yang (‘012) (abstract: last sentence).
In re claim 9, Custer discloses (col 6, ln 16 – 44)
wherein the airflow management device comprises an active blow-off valve in communication with the intake flow path, and 
wherein managing counterflow in the intake flow path further comprises: 
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the active blow-off valve to open.
In re claim 8, see above (In re claim 9).
Regarding the limitation that the blow-off valve be passive, it is well known that mechanical (i.e. passive) solutions and electronically controlled (i.e. active) solutions are functional equivalents in the present context (i.e. valves). It would have been obvious to one of ordinary skill in the art to provide wherein the blow-off valve is passive as it is a known alternative to active means, for example to save on programming complexity, and thus is within the capability of one having ordinary skill.
Accordingly, it would have been obvious to provide:
wherein the airflow management device comprises a passive blow-off valve in communication with the intake flow path, and 
wherein managing counterflow in the intake flow path further comprises: 
configuring the passive blow-off valve to open when pressure within in the intake flow path exceeds a predetermined threshold. 
In re claim 11, deactivating such valve by absorbing their motion with a lost motion device is a well known technique. For example, see Yang (‘896) (col 2, ln 41 – 54). Accordingly, it would have been obvious to provide in the proposed system:
wherein the step of deactivating the main event motion of the at least one exhaust valve further comprises collapsing an exhaust valvetrain lost-motion device to absorb main event motion of the at least one exhaust valve.
In re claim 12, Yang (‘896) discloses an engine braking strategy including the step of deactivating main event motion of the at least one intake valve and adding a secondary motion to at least one of the at least one exhaust valve and the at least one intake valve (col 9, ln 53 – 67). Accordingly, it would have been obvious to do so in the proposed system.
In re claim 13, see above (In re claim 12).
In re claim 14, Yang (‘896) discloses an engine braking strategy including the step of adding a secondary motion to the at least one exhaust valve when the main event motion of the at least one exhaust valve is deactivated (fig 6: lines without circles are exhaust valve motions. As pictured, there is no main event motion of an exhaust valve, but there is at least secondary motion 400). Accordingly, it would have been obvious to do so in the proposed system.
In re claim 15, regarding the limitation, “further comprising the step of maintaining main event motion of the at least one intake valve while the main event motion of the at least one exhaust valve is deactivated”, see above (In re claim 1: regarding Yang (‘896): specifically, the quoted portion including “Conventional four stroke compression release engine braking may be provided by selectively providing only the main intake valve event 200” (emphasis added)). Accordingly, it would have been obvious to provide this feature, as it is conventional and is a known technique for providing desirable gas flow during an engine braking operation, and thus is within the capability of one having ordinary skill.
In re claim 16, Yang (‘896) discloses wherein the braking motion of the at least one exhaust valve includes two respective secondary lift events of that at least one exhaust valve, the two secondary lift events corresponding to immediately successive strokes of a piston in a four-stroke engine cycle (fig 6: 400, 410). Accordingly, it would have been obvious to provide this feature, as it a known technique for providing desirable gas flow during an engine braking operation, and thus is within the capability of one having ordinary skill.
Claims 2 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Custer (US 5,437,156) [in view of Yang (US 7,565,896)] [in view of Faletti et al. (US 6,148,793)] in view of Yang et al. (US 2019/0072012) in view of Janak et al. (US 2002/0023619).
In re claim 2, Janak discloses an engine control method wherein pressure is relieved to an EGR path during engine braking [0051]. 
Moreover, Janak teaches the equivalence of using a known engine component/subsystem that already serves another purpose (the EGR valve/system) and providing a dedicated subsystem [0054] for achieving such a goal by virtue of disclosing at least these embodiments as alternatives.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use an EGR system in addition to or in place of the pressure relief system of Custer in order to achieve the discussed pressure relief.
Regarding the limitation, “no later than deactivation of the main event motion of the at least one exhaust valve, controlling the exhaust gas recirculation valve to…”, it should be noted that this timing is already present in the pressure relief strategy of the proposed system (Custer: col 6, ln 32 – 34. Also see above; In re claim 1, regarding the relative timing of the recited deactivation and activation). Additionally, it would have been obvious to provide such a feature as one of ordinary skill understands the dynamics of the system and it would have been at least obvious to try such a timing. 
Thus, it would have been obvious to provide:
wherein the airflow management device includes an exhaust gas recirculation valve in communication with the intake flow path and the exhaust flow path, 
the exhaust gas recirculation valve providing a first level of communication between the intake flow path and the exhaust flow path during steady-state engine braking operation, and 
wherein managing counterflow in the intake flow path further comprises: 
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the exhaust gas recirculation valve to increase communication between the intake flow path and the exhaust flow path above the first level of communication. 
In re claims 3 – 7, as discussed above (In re claim 2), it would have been obvious to use a known engine component/subsystem to achieve the pressure relief of Custer. This reasoning can be applied to any such component /subsystem that one of ordinary skill would readily appreciate would have the desired effects (e.g. fluidly connected to the subsystems at issue). Such known components/subsystems include an intake throttle (as in claim 3), a turbocharger (as in claim 4), a wastegate (as in claim 5), an exhaust throttle (as in claim 6), and a compressor bypass valve (as in claim 7). It would have been obvious to include such components/subsystems in the system of Custer for the reasons they are conventionally included in engines, and obvious to use them to provide the pressure relief as discussed above (In re claim 2).
Accordingly, it would have been obvious to provide:
(claim 3)
wherein the airflow management device comprises an intake throttle valve disposed in the intake flow path, the intake throttle providing a first level of flow in the intake flow path during steady state engine braking operation, and 
wherein managing counterflow in the intake flow path further comprises: 
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the intake throttle valve to restrict flow in the intake flow path below the first level of flow. 
(claim 4)
wherein the airflow management device comprises a turbocharger in communication with the intake flow path and the exhaust flow path, a turbine of the turbocharger configured to provide a first level of boost pressure in the intake flow path during steady state engine braking operation, and 
wherein managing counterflow in the intake flow path further comprises:
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the turbine to decrease boost pressure in the intake flow path below the first level of boost pressure. 
(claim 5)
wherein the airflow management device comprises a turbocharger in communication with the intake flow path and the exhaust flow path and a wastegate in communication with the exhaust flow path, the wastegate and the turbocharger configured to provide a first level of boost pressure in the intake flow path during steady state engine braking operation, and 
wherein managing counterflow in the intake flow path further comprises: 
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the wastegate to decrease boost pressure provided by the turbocharger in the intake flow path below the first level of boost pressure. 
(claim 6)
wherein the airflow management device comprises a turbocharger in communication with the intake flow path and the exhaust flow path and an exhaust throttle valve in the exhaust flow path, the exhaust throttle valve and the turbocharger configured to provide a first level of boost pressure in the intake flow path during steady state engine braking operation, and 
wherein managing counterflow in the intake flow path further comprises: 
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the exhaust throttle valve to decrease boost pressure provided by the turbocharger in the intake flow path below the first level of boost pressure. 
(claim 7)
wherein the airflow management device comprises a turbocharger in communication with the intake flow path and the exhaust flow path and a compressor bypass valve in communication with the intake flow path, the compressor bypass valve and the turbocharger configured to provide a first level of boost pressure in the intake flow path during steady state engine braking operation, and 
wherein managing counterflow in the intake flow path further comprises: 
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the compressor bypass valve to decrease boost pressure provided by the turbocharger in the intake flow path below the first level of boost pressure. 

Conclusion
See PTO-892: Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747